                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

SHAFIQULLAH KOSHANI,                                )
                                                    )
              Plaintiff,                            )
                                                    )
v.                                                  )       No. 3:17-CV-265-TWP-HBG
                                                    )
ERIC WAYNE BARTON and VANQUISH                      )
WORLDWIDE, LLC,                                     )
                                                    )
              Defendants.                           )
                                                    )

                                            ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(c), the Rules of this Court,

and Standing Order 13-02.

       This matter is before the Court on the Defendant’s Motion For Extension Of Time To

Respond To Discovery Requests [Doc. 297]. The Plaintiff has filed a Response in Opposition

[Doc. 315].

       The Court finds that the Motion [Doc. 297] is well-taken and it is GRANTED. The

Defendant’s responses to the subject discovery shall be made on or before September 9, 2019.

       However, the Court will not allow unreasonable delay in the Plaintiff’s right to conduct

asset discovery. Any further requests by Defendant to extend the time for making discovery

responses will be granted only upon a clear showing of good cause.

       IT IS SO ORDERED.
                                             ENTER:


                                             United States Magistrate Judge
